Case 1:08-cv-01034-AT Document 805-1 Filed 12/14/20 Page 1 of 9




            Appendix 1
             Case 1:08-cv-01034-AT Document 805-1 Filed 12/14/20 Page 2 of 9




                                            THE CITy oF NEW YoRK

JAMES E. JOHNSON
                                           Lnw DppRnTMENT                                              (212) 356-0800
Corporation Counsel                                CHURCH STREET
                                                 1OO                                              FAX: (212) 356-0809
                                              NEW YORK, N.Y. 10007-2601                      j aj ohnso@law.nyc.gov


   February 21,2020

  Peter Zimroth, Esq.
  Arnold & Porter LLP
  250 West 55th Street
  New York, NY L0019

            Re        David Floyd, et ol. v. City of New York,08 Civ. rc3( AD;
                      Kelton Davis, et ol. v. City of New York, et al., 70 Civ. 668 (AT);
                      Jaenean Ligon, et al. v. City of New York, et al., 72 Civ. 2274 (AT)

   Dear Mr. Zimroth:

           this letter, the City of New York seeks the modification of the process by which the
            By
   New York City Police Department (NYPD) will achieve compliance with certain Facilitator
   recommendations, specifically, recommendation 4 and 5 concerning the activation of Body-
  Worn Cameras (BWCs) and documenting police encounters.

          As you know, the Court, in response to the Facilitator's report, concluded that further
  study was needed on the recommendations for the activation of BWCs for Level 1 encounters,
  as well as additional documentation of Level 1. and 2 encounters. The Court ordered the parties
  to submit a joint proposal for a pilot program to be overseen by the Monitor to provide further
  information about the benefits and burdens associated with the recommendations (the
  "Combined Pilot"). After significant deliberation, the City has decided to request the
  discontinuation of the Combined Pilot and instead voluntarily adopt and implement the
  material elements of the Facilitator's recommendations. Doing so will, we believe, accomplish
  the goals of the recommendations without expending additional time and resources on a study
  about these recommendations.

       1.   Expansion of Video:Recording

            NYPD is preparedto expand video-recording to the majority of Level 1 encounters and
  to require appropriate documentation of both Level 1 and Level 2 encounters. We are
  proposing this solution in spite of the fact that a significant amount of work has already been
  undertaken in connection with the Combined Pilot. As a result of that work, we are convinced
  that the Combined Pilot is fraught with issues that will make its execution and conclusions to be
         Case 1:08-cv-01034-AT Document 805-1 Filed 12/14/20 Page 3 of 9




drawn therefrom difficult in the extreme. Among those issues are: the difficulty in selecting
commands for the pilot; the question of whether a sufficient number of officers would
voluntarily participate in the Combined Pilo! and the significant safety and privacy concerns
raised by the presence of Social Science Observers. At the same time, we recognize that
increased body-worn camera video recording of a significant portion of Level 1 encounters has
a number of benefits, many within the realm of the 4th and 14th Amendment issues with which
the Court is concerned.

        NYPD is prepared to expand its mandatory activation policy to include all Level L
encounters with the exception of those currently designated as "Do Not Record" situations, as
well as motor vehicle crashes, non-EDP (emotionally disturbed person) aided situations, and
past crimes (10-20 series). We believe that these exceptions balance the benefit of expanded
recording with the costs and burdens involved. These costs and burdens of mandatory
activation and increased documentation include privacy issues, the impact on the willingness of
citizens to cooperate with law enforcement, additional infrastructure costs related to storage
and maintenance of a significantly increased volume of recordings, as well as the additional
time that will be required of officers derivative from a revised mandatory recording policy.

   2.   Additional Documentation

        NYPD  will voluntarily undertake additional documentation, and has balanced the benefit
of same with the inherent cost added by the additional documentation imposed by the
expansion of video recording. lt is important to recognize that NYPD answers approximately
9,000,000 calls for service each year, each one of which carries with it the likelihood of at least
a Level L encounter with one or more individuals. To the extent that these additional
encounters are now going to be recorded, they will require uploading and categorization. Even
if that process only takes an additional one-minute on average per recording, a minimum of an
additional 300,000 hours of time burden per year will be incurred (l-minute x a minimum of
two officers x 9,000,000). Notwithstanding this this tremendous added burden, NYPD is
prepared to move forward with the additional video recording and categorization, which will
work in conjunction with memo book entries to provide basic information on Level t
encounters.



         Data points that would be collected through this process include those that are
automatically populated by evidence.com using the body camera information, i.e., date, time,
officer information, the length of the recording, as well as data entered bythe recording officer
in a revised categorization schema, which would include a category describing the level of
encounter. The information captured in the electronic memo book would include assignment
and supervisor of the officer. Therefore, for Level 1 encounters, the following documentation
will occur:

        o   MOS info
        o   Assignment info
            Case 1:08-cv-01034-AT Document 805-1 Filed 12/14/20 Page 4 of 9



        o    Supervisor info
        o    Date
        o    Time
        o    Length of video
        .    Applicable level of encounter


   3.   Procedures for Level 2 Encounters

       With respect to Level 2 encounters, which under current policy are being recorded, the
same documentation protocol would be adopted. To the extent that a consent search is
requested during a Level 2 encounter, that Level 2 encounter under current policy has an
entirely separate form with additional information relative to the individual from whom
consent is requested, including apparent age, gender, and race. This policy would, of course,
continue.

   4,   lmplementation


       Adoption of this proposal would require the issuance of new policies regarding
mandatory BWC activation and categorization of videos, and the completion of additional
documentation as well as the development of new training. NYPD anticipates that this process
could be completed during the third quarter of 2O2O subject to expeditious court approval.

        ln addition to striking the correct balance between cost and benefits, we believe that
prompt citywide implementation of expanded recording and documentation as described,
would not only obviate the need for an expensive and extensive study projected to end the
third quart er of 2021, but would best serve the goals that are sought by the Combined Pilot.
                                             rt**




       We hope that you find that the City's proposal to have NYPD significantly expand its
current mandatory activation policy to capture the vast majority of Level 1 encounters and
electronically document both Level L and Level 2 encounters as described above, as an
alternative to the Combined Pilot, strikes the appropriate balance between cost and benefit
and adequately addresses the ultimate goal of the Court. We stand ready to discuss and
answer any questions you might have related to this proposal'

Sincerely,




        E
Case 1:08-cv-01034-AT Document 805-1 Filed 12/14/20 Page 5 of 9
Case 1:08-cv-01034-AT Document 805-1 Filed 12/14/20 Page 6 of 9
Case 1:08-cv-01034-AT Document 805-1 Filed 12/14/20 Page 7 of 9
                      Case 1:08-cv-01034-AT Document 805-1 Filed 12/14/20 Page 8 of 9




                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                                (212) 356-0800
Corporation Counsel                              100 CHURCH STREET                                  jajohnso@law.nyc.gov
                                                 NEW YORK, NY 10007




                                                                September 9, 2020


           BY EMAIL
           Peter Zimroth, Esq.
           Arnold & Porter Kaye Scholer LLP
           250 West 55th Street
           New York, New York 10019-9710

                              Re: Floyd v. City of New York, 08 Civ. 1034
                                  Davis v. City of New York, 10 Civ. 699
                                  Ligon v. City of New York, 12 Civ. 2274
                                  Additional Data Collection as Part of the Proposed Alternative to the
                                  Combined Pilot

           Dear Peter:

                   In furtherance of the City’s letter dated February 21, 2020, after numerous conversations
           with plaintiffs’ counsel and the Monitor’s team, and as a show of willingness to reach an agreement
           on a path forward to substantial compliance, the New York City Police Department (the
           “Department”) will include additional data to that which it previously agreed to collect under the
           February 21st proposal. Specifically, for Level 2 encounters, the following additional data would be
           collected through evidence.com:

                1. Race of Primary Individual Encountered: This would be achieved by adding five
                   additional potential categories: Race – Asian, Race – Black, Race –Hispanic, Race –
                   White, Race – Unknown or Other.
                2. Gender of Primary Individual Encountered: This would be achieved by adding three
                   additional potential categories: Gender – Female, Gender – Male, Gender –
                   Unknown or Other.
                3. Whether Encounter was with More than One Individual: This would be achieved by
                   the addition of one category, such as more than one individual encountered (or
                   words to that effect).
                  Additionally, the Department would absorb the development costs associated with these
           new categorizations. While there have been delays associated with COVID-19, the Department
         Case 1:08-cv-01034-AT Document 805-1 Filed 12/14/20 Page 9 of 9



anticipates that the proposed Alternative to the Combined Pilot can be implemented no later than
the first quarter of 2021. This timeline will, of course, depend on when the proposal is approved by
the Court as an Alternative to the Combined Pilot.


                                                             Sincerely,




                                                             James E. Johnson



cc: Class Counsel for Floyd, Davis, Ligon




                                                 2
